Opinion by
Judge Hines:
The evidence in this case appears to us sufficient to support the allegation that Conlin & Bro. fraudulently represented that the territory bought by appellees had not been canvassed for any other washing machine similar to the one patented to Conlin. The statement of the witnesses as to what they heard about the canvassing for another machine is not competent; but, in the absence of any conflicting evidence, the evidence that other machines similar to this were found in the counties visited by appellees is sufficient in itself to show that the representation was false and fraudulent. It matters not whether Conlin knew this fact or not. He made the representation at his peril, and appellees had a right to rely upon it.
Judgment affirmed.